DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 9, Fontana discloses a method of installing a coil 15 of cable in a bag 11 (a bag with rigid sides), comprising the steps of: placing the coil 15 of cable on a first hub (29 of 32) of a first flange 32 of a cable reel; placing a second flange 30 of the cable reel opposite from the first flange to hold the coil of cable on the first hub of the first flange (see steps 2-4 of Figure 6); positioning the first flange on or next to a first support frame (19,23 supporting 32) located in the bag; placing the second flange on or next to a second support frame (19,23 supporting 30) located in the bag, wherein the second support frame is positionable in the bag such that the first flange, the coil of cable and the second flange are located between the first support frame and the second support frame; and rotatably coupling the first flange and the first support frame (via interactions between 19 and 32) and rotatably coupling the second flange and the second support frame (via interactions between 19 and 30), wherein .

Regarding Claim 11, Fontana discloses the step of placing the second flange of the cable reel opposite from the first flange to hold the coil of cable on the first hub of the first flange includes engaging a second hub (29 of 30) of the second flange with the first hub (see steps 2-4 of Figure 6) (Figures 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780). Regarding Claims 10 and 12, Fontana discloses the method of claims 9 and 11, as respectively advanced above but does not expressly disclose the step of disengaging or separating the first flange from the second flange after opening the bag.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage or separate the first flange from the second flange after opening the bag in the normal and expected operation of the device of Fontana to replace an empty coil with a new coil or change the coil to a different type of cable.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 13-16, and 19-20 are allowed.

Response to Arguments
With respect to Applicant’s arguments filed January 14, 2022, starting on page 8, line 11 to page 8, line 12, Applicant argues the addition of the limitations of dependent claim 18 in independent claim 9 make claim 9 allowable. Applicant's arguments have been fully considered but they are not persuasive. Dependent claim 18 depended from independent claim 13, which was narrower in scope than independent claim 9 and had allowable limitations of the first support frame being on an inner surface of the base of the bag and the second support frame being on an inner surface of the cover of the bag. These limitations were not a part of independent claim 9, dependent claim 18, and are not a part of amended claim 9. Furthermore, there was not a claim that depended from claim 9 having the same limitations as dependent claim 18. As such amended claim 9 is a new claim that was not considered before and as not allowable as shown by the rejection above. Therefore, Applicant’s arguments are not persuasive and claims 9-12 are still rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619